Citation Nr: 0031125	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-43 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Evaluation of duodenal ulcer disease, currently evaluated 
as 20 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. M. A. C. 



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation for duodenal ulcer disease and to reopen a claim 
for service connection for an acquired psychiatric 
disability.  

2.  The service-connected duodenal ulcer disease does not 
result in more than moderate disability.  

3.  The service-connected duodenal ulcer disease is 
manifested on X-ray studies by thickened folds at the antrum 
and second portion of the duodenum with a deformed duodenal 
bulb, and no active ulcer craters.  The veteran does not have 
anemia, weight loss, or recurrent incapacitating episodes of 
duodenal ulcer disease, periodic vomiting, recurrent 
hematemesis, melena or other manifestations productive of 
impairment of health.  

4.  In October 1991, the Board considered the evidence of 
record at the time of the December 1974 decision by the RO 
and determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

5.  Since the Board's October 1991 decision, the veteran has 
submitted medical opinion evidence which was not previously 
considered and which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Code 7305 (1999).  

2.  The October 1991 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999).  

3.  Evidence received since the Board's 1991 decision is new 
and material and the veteran's claim for service connection 
for an acquired psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for Duodenal Ulcer Disease

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim for a higher evaluation.  The veteran has been 
examined twice by VA in conjunction with the current claim.  
The statement of the case, supplemental statements of the 
case, and other correspondence from the RO, as well as direct 
discussion with an RO Hearing Officer, notified the veteran 
of the evidence required to support his claim.  He has not 
reported that any other pertinent evidence might be 
available.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

For a duodenal ulcer, a 10 percent rating is appropriate 
where the disability is mild; with recurring symptoms once or 
twice yearly.  The next higher rating, 20 percent requires a 
moderate disability with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating requires a moderately severe disability; less 
than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The maximum rating under this code is 60 
percent which requires a severe disability; with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. Part 4, Code 7305 
(1999).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In a letter dated in January 1993, Jorge A. Castillo-
Irizarry, M.D., wrote that the veteran had been under the 
care of another physician from 1989 to 1992 and under his 
care since October 1992.  There was a diagnosis of chronic 
peptic ulcer disease since 1959 with frequent acute 
exacerbations and several admissions to hospital due to upper 
gastrointestinal bleeding, the last episode being in 1989.  
Gastroenterology (date unspecified) had disclosed a deformed 
gastric bulb with marked edema and active ulcer.  The veteran 
was under treatment.  Other disabilities included a hiatal 
hernia.  Treatment records were attached.  

In September 1993, the RO received a statement dated in May 
1993, requesting an increased rating for the service-
connected duodenal ulcer disease.  

In September 1995, José R. Ayala-Cuervos, M.D., wrote that 
the veteran had been receiving treatment for peptic ulcer 
disease and had a history of nephrolithiasis.  

The report of the January 1996 VA examination shows the 
veteran said that he had had episodes of heartburn and melena 
which required hospitalizations.  He was taking medication.  
His appetite was poor and he reportedly had lost 10 pounds in 
the past 8 to 10 months from 154 pounds.  The doctor noted 
that gastroscopy disclosed a hiatal hernia and 
gastroesophageal reflux.  The veteran's abdomen was soft and 
depressible with a tender epigastrium and no rebounds.  There 
was no visceromegaly or masses.  Peristalsis was normal.  
Stools were normal.  The veteran's weight was 145 pounds.  He 
was not anemic.  There was no periodic vomiting.  There was 
recurrent hematemesis and melena,  Diagnoses were duodenal 
ulcer disease, gastric antrum deformity and hiatal hernia.  
X-ray studies revealed a small sliding hiatal hernia; marked 
deformity in the gastric antrum, most likely secondary to 
chronic peptic ulcer disease, without definite ulcers 
present; and marked deformity of the duodenal bulb with 
evidence of active ulcers.  

In his May 1997 RO hearing, the veteran testified of 
experiencing gastrointestinal symptoms and of receiving 
treatment.  A private psychiatrist testified that the 
service-connected ulcer disorder and the veteran's 
psychiatric disability were mutually aggravating.  The 
Hearing Officer discussed the submission of additional 
evidence.  38 C.F.R. § 3.103(c)(2) (1999).  

In a letter dated in June 1997, Raymond Baez, M.D., reported 
treating the veteran from 1960 to 1970.  The veteran had 
peptic ulcer, nephrolithiasis and nervousness.  Supporting 
correspondence from the doctor was submitted.   

In May 1997 Dr. Ayala, wrote that the veteran had an 
activation of PUD with severe gastritis with helicobacter 
pylori.  Medication was recommended.  In July 1997, Dr. 
Ayala, wrote that the veteran had peptic ulcer disease (PUD), 
nephrolithiases and major depression.  He had been treated 
since 1994.  In May 1996, he had a reactivation of his PUD 
and complained of severe pain in the epigastrium.  
Gastroscopy disclosed hyperemic mucosa in the distal third of 
the stomach, a hiatal hernia at the gastroesophageal 
junction, and a duodenal bulb ulcer crater.  Biopsy was 
consistent with chronic active gastritis and helicobacter 
pylori.  The veteran was being treated.  

On VA examination in April 1999, the veteran reported that 
his last episode of hematemesis was in 1989 and required 
hospitalization.  He had several episodes of melena, the last 
one in February 1999.  He denied diarrhea and complained of 
occasional constipation.  He reported that epigastric pain 
was associated with heartburn and nausea and relieved with 
meals.  His weight was 142 pounds and his height was 5 foot, 
8 inches.  Examination showed his abdomen to be soft and 
depressible with positive bowel sounds.  Blood test results 
were within normal limits and there was no diagnosis of 
anemia.  X-ray studies disclosed a small sliding hiatal 
hernia, minimal gastroesophageal reflux, and thickened folds 
at the antrum and second portion of the duodenum with a 
deformed duodenal bulb, likely on the basis of post 
inflammatory changes.  No active ulcer craters were 
identified.  

Service connection has been established for a duodenal ulcer.  
This does not mean that all gastrointestinal symptomatology 
is service-connected.  The veteran is competent to assert 
that he has increased gastrointestinal discomfort; however, 
he does not have the medical training and experience to 
diagnosis his symptoms as manifestations of his service-
connected ulcer.  The findings of the trained medical 
professionals are substantially more probative in determining 
the nature of the veteran's gastric discomfort and in 
determining if the service-connected disability has increased 
in severity to such an extent that it approximates the 
criteria for the next higher rating.  

The service-connected ulcer disorder is currently rated as 20 
percent disabling.  The next higher rating, 40 percent, 
requires impairment of health manifested by anemia and weight 
loss.  Blood tests in January 1996 and April 1999 had normal 
results; there is no evidence of anemia.  In January 1996, 
the veteran reported that he had lost weight from 154 pound.  
He weighed 145 pounds in January 1996 and 142 pounds in April 
1999.  The examining physicians did not indicate that the 
weight loss was pathologic or that it reflected a general 
impairment of health.  There is no evidence that the 
veteran's current weight is not appropriate for his height.  
There was no indication of a general impairment of health on 
the examination.  The veteran described episodes of 
epigastric discomfort; however, he has not presented evidence 
of recurrent episodes of ulcer disease which are actually 
incapacitating.  The last hospitalization for 
gastrointestinal symptoms was reported to be in October 1989, 
almost 4 years before the current claim was received.  The 
April 1999 VA X-ray studies indicated that there were no 
active ulcers.  

Similarly, the medical findings contraindicate the criteria 
for the maximum rating under this code, 60 percent, which 
requires a severe disability; with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  The last medical documentation of melena was on 
hospitalization in October 1989, when the manifestation 
responded promptly, clearing with treatment.  The veteran has 
reported recent episodes of melena or blood in his stools; 
however, there is no evidence from the private or VA doctors 
of blood in the stools.  The current medical findings are to 
the contrary, the blood tests results were normal and the 
veteran's stools were normal on examination.  The finding of 
normal stools and normal blood tests by trained medical 
professionals is more probative than the veteran's reports of 
melena or blood in his stools.  The medical findings convince 
the Board that the disability does not approximate the 
criteria for a higher rating.  

The Board does not doubt that the veteran has ulcer disease 
and that he experiences occasional periods of exacerbations.  
The most probative evidence, provided by examination, 
establishes that while the veteran has other non-service-
connected gastrointestinal problems, the manifestations of 
service-connected duodenal ulcer disease do not approximate 
the level of impairment required for a higher rating.  
38 C.F.R. § 4.7 (1999).  It must be remembered that the 
current evaluation specifically contemplates recurring 
episodes of severe symptoms two or three times per year 
averaging 10 days in duration or more, or continuous moderate 
manifestations.  The objective and subjective evidence tends 
to establish that the criteria for an increased evaluation 
are not met.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.

Whether New And Material Evidence Has Been Submitted To 
Reopen A Claim Of Entitlement To Service Connection For An 
Acquired Psychiatric Disability

With a December 1974 rating decision, the RO denied service 
connection for a psychophysiologic nervous system reaction.  
The rating decision considered the opinion of private 
psychiatrist Gerardo Sanz Ortega, M.D. and concluded that 
review of the VA hospital report was negative as to any 
psychophysiologic reaction as a sequela of the service-
connected duodenal ulcer disease.  The veteran was notified 
by letter dated December 27, 1974.  There is no record of a 
timely notice of disagreement.  In a letter dated and 
received December 31, 1975, the veteran asserted that he 
filed a notice of disagreement in February 1975.  In a letter 
dated in June 1976, the RO acknowledged receipt of a letter 
from the veteran dated in May 1975 regarding his nervous and 
renal conditions.  The actual letter is not in the file.  The 
RO told the veteran that it was determined that his nervous 
condition was not service-connected and that in order to 
reopen his claim for service connection for a nervous 
condition he must submit new and material evidence showing 
that his nervous condition was incurred in or aggravated by 
service or was the direct result of his service-connected 
ulcer.  

The evidence at the time of the December 1974 rating decision 
included a statement from private psychiatrist Gerardo Sanz 
Ortega, M.D.  The doctor felt that there was a close relation 
between the service-connected peptic ulcer, the non-service-
connected renal stones and the veteran's psychiatric 
disorders: psychophysiologic reaction of the gastrointestinal 
organs, depressive reaction, and psychophysiologic reaction 
of the genitourinary organs.  

In October 1991, the Board considered the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  It was determined that additional evidence 
received since the 1974 rating decision was not new and 
material because it would not change the outcome.  

In 1991, the evidence contained the April 1983 evaluation of 
private psychiatrist Miguel A Gonzalez Manrique, M.D.  The 
diagnosis was major depressive episode or pseudodementia 
features suggesting dementia were probably secondary to 
depression and chronic somatic illness.  The report mentioned 
gastrointestinal and renal symptoms.  

Statements from the veteran's private psychiatrist, Miguel A. 
Cubano, M.D., were received after the 1974 rating decision.  
In August 1983, Dr. Cubano reported a diagnosis of severe 
depressive neurosis with anxiety.  He wrote that the veteran 
had 4 episodes of a bleeding peptic ulcer and 20 episodes of 
renal lithiasis and the anxiety and depression of the 
expectancy of the next attack was unbearable.  

In February 1987, Dr. Cubano diagnosed severe depressive 
neurosis with anxiety.  In May 1988, the diagnosis was major 
depression secondary to chronic organic illness.  In January 
1989, the diagnosis was severe depressive neurosis with 
anxiety.  The doctor explained that the veteran worked until 
1975 and he had had several episodes of melena while on the 
job.  He also had episodes of renal colic and was afraid of 
bleeding to death.  He had become progressively depressed and 
anxious and was fearful of bleeding from his ulcer or 
developing cancer.  

An October 1989 VA hospital summary noted several diagnoses 
including upper gastrointestinal bleeding, peptic ulcer 
disease with an active peptic ulcer, duodenitis, small hiatal 
hernia, and neuropsychiatric disease.  The report did not 
link the neuropsychiatric disease to the service-connected 
disability.  

A December 1989 VA psychiatric examination report noted the 
veteran's complaints and referred the matter for 
psychological evaluation.  The psychology report of March 
1990 concluded that emotionally, the veteran was undergoing 
moderate to severe disturbance characterized by depression, 
somatization and dependency.  His multiple somatic complaints 
were associated with major interference with functioning due 
to physical problems.  The diagnostic impression was major 
depression, recurrent.  

In September 1990, 2 VA psychiatrists reviewed the record, 
including the psychologist's report and interviewed the 
veteran.  They concluded that no direct relationship could be 
established between the veteran's service-connected condition 
and his emotional disorder.  

In February 1991, Dr. Cubano wrote that the veteran had 
multiple somatic complaints with fear of bleeding to death 
from his ulcer.  The diagnosis was major depression with 
anxiety, active duodenal ulcer, renal lithiasis, and hiatal 
hernia.  

Following the October 1991 Board denial of the veteran's 
claim, in October 1995, Dr. Cubano wrote that the veteran's 
mental condition was definitely the direct consequence of the 
bleeding ulcer in the past.  The melena had been the trigger 
mechanism of all the other problems.  

Dr. Cubano testified at the May 1997 RO hearing.  He 
diagnosed major depression and generalized anxiety.  The 
doctor stated that during the years the veteran was on active 
service, he had frequent gastrointestinal disorders and there 
were some indicators of a nervous condition, mainly anxiety.  
This testimony appears to provide the first evidence of 
record linking the veteran's psychiatric disability directly 
to service.  Dr. Cubano further testified that episodes of 
melena, prior to his retirement in 1975, made the veteran 
afraid that he would hemorrhage and affected him to such an 
extent that it caused emotional disability.  

In 1998, the United States Court of Appeals for the Federal 
Circuit determined that the regulation defining new and 
material evidence did not require that it change the out 
come; new and material evidence only had to be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1360-
62 (Fed.Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

The 1991 decision of the Board s final.  38 U.S.C.A. § 7104 
(West 1991).  However, the medical evidence presented by Dr. 
Cubano since the Board's 1991 is new and material.  Dr. 
Cubano's statements are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The opinion of Dr. Cubano, when accepted as true, tends to 
establish that a psychiatiric disorder was manifest in 
service.  This is an asserted fact that had not been 
previously considered.  Therefore the claim for service 
connection for a psychiatric disability is reopened.   


ORDER

An evaluation in excess of 20 percent for duodenal ulcer 
disease is denied.  

The petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability is granted.  


REMAND

The issue of entitlement to service connection for an 
acquired psychiatric disability is remanded to the RO for 
consideration based on all evidence of record, both old and 
new.  

1.  The veteran should be scheduled for 
examination(s).  The claims folder, 
including a copy of this Remand should be 
made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished.  The examiner 
should express an opinion on the 
following questions:  

A.  Is it as likely as not that 
gastrointestinal symptoms during service 
were a manifestation of a current 
psychiatric disability?  

B.  Did the service-connected duodenal 
ulcer disease cause or aggravate the 
psychiatric disorder?  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

3.  The RO should comply with the new law 
regarding the duty to assist and notify.  

Following completion of these actions, the RO should review 
the claim for service connection for an acquired psychiatric 
disability.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 14 -


- 1 -


